Citation Nr: 1812344	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2012 rating decision, by the Chicago, Illinois, Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective from January 27, 2010.  The Veteran perfected a timely appeal of that decision.  

A hearing was held on January 8, 2018, by means of video conference with the Veteran sitting at the St. Louis, Missouri RO and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  At the hearing, the record was held open 30 days in order to allow the Veteran time to submit additional evidence relevant to his claim.  

In the February 2012 rating decision, the RO increased the rating for post-traumatic stress disorder from 10 percent to 30 percent, effective January 27, 2010.  A notice of disagreement (NOD) with the rating assigned was received in November 2012.  Subsequently, in an August 2013 rating action, the RO increased the rating for PTSD from 30 percent to 50 percent, effective January 27, 2010, the date of receipt of the claim for an increase.  A statement of the case (SOC), addressing that issue was issued in August 2014.  However, on his September 2014 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the issue of increased rating for hearing loss.  Therefore, the issue of entitlement to an increased rating for PTSD is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2017).  

FINDINGS OF FACT

1.  In January 2012, audiometric testing revealed a pure tone average of 59 decibels with a speech recognition score of 98 percent in the right ear (level II); and a pure tone average of 56 decibels with a speech recognition score of 98 percent in the left ear (level I).  

2.  The most recent audiological examination in January 2018 revealed an average 58.75 decibel loss in the right ear, with speech recognition of 84 percent, corresponding to Level III hearing; and, for the left ear, an average of 55 decibel loss with a speech recognition score of 84 percent, corresponding to Level II hearing. 

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

Table VIa is applicable where there is a specific unusual pattern of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, or, where the purtone threshold at each of the four frequencies is 55 dB or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

In this case, the records indicate that the Veteran served in the U.S. Army as a Light Weapons Infantryman from June 1967 to June 1969.  His initial claim for service connection for hearing loss (VA Form 21-4138), was received in January 2010.  Of record is an audiology E & M note, dated in October 2010, indicating that the Veteran failed to report for an audiogram that was scheduled in July 2010.  

The Veteran was afforded a VA audiological evaluation in January 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
75
75
LEFT
20
20
65
70
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  

The results of the January 2012 examination correspond to Level II hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  Additionally, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation were not all 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86 (a) or § 4.86(b).  

The January 2012 examination report also shows that the examiner was aware of how the Veteran believed he was affected by the hearing loss.  The report shows that the Veteran reported that he has difficulty hearing high pithed sounds and conversation if the person speaking is not looking directly at him.

Also of record is the report of an audiogram conducted at the VA medical center (VAMC) in St. Louis in February 2013; however, this audiological report does not contain the speech discrimination scores.  As noted above, the regulations indicate that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  As such, the Board does not find this audiological report to be adequate for VA purposes.  

At the videoconference hearing in January 2018, the Veteran essentially contended that his hearing is about the same as it was in 2012; he has been furnished with hearing aids; however, he still has a lot of problems with speech.  He indicated that he was scheduled to have an audiological examination the week following the hearing.  

Submitted was the result of an audiological evaluation conducted by Dr. Melissa Moore-Schmitt in January 2018.  The Board notes that the results of the test are in graph form and have not been interpreted by his audiologist.  However, these results are clear and the Board may review them.  In Kelly v. Brown, 7 Vet. App. 471 (1995), it was determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  The Court, however, implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the January 2018 audiological report, the results of which showed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
75
75
LEFT
15
20
70
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The examiner stated that pure-tone air and bone conduction test results indicated within normal limit hearing from 250 Hz through 1000 Hz for the left ear and through 750 Hz for the right ear followed by a mild dropping to profound bilateral sensorineural hearing loss for the remaining frequencies.  The examiner noted that word recognition scores were fairly good at 84 percent for both ears utilizing recorded Mar land CNC full word lists.  

Applying the results of this examination to Table VI yields a Roman numeral value of level III for the right ear and Level II for the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the January 2018 audiometric findings, the Veteran's right ear hearing loss did not meet the requirements of 38 C.F.R. § 4.86.  However, the Veteran did have a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in the left ear.  Using Table VIa, the Veteran's left ear hearing impairment corresponds to Level III in the left ear.  When this value and the Level III hearing value assigned for the right ear, the rating under Table VII remained unchanged at zero percent.  

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  Although the examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.  

It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The Board has considered the statements made by the Veteran in which he asserted that his bilateral hearing loss disability warrants a compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that the noncompensable disability evaluation presently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).   

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  While acknowledging the impact his bilateral hearing loss has on his employment, the record does not reflect that the Veteran is unable to obtain and/or maintain another form of employment as a result of his service-connected disabilities.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable obtain employment as a result of his disabilities.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his bilateral hearing loss and thus the Board finds it unnecessary to consider entitlement at this juncture.  

ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


